Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change March 30, 2009 3. News Release March 30, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today reported financial results for the year ended December 31, 2008.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP).At close of business on December 31, 2008, the exchange rate was CAD$1.00US$0.8210. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report March 30, 2009 Per: “Curtis Sikorksy” Curtis Sikorksy, Chief Financial Officer
